In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: July 24, 2017

* * * * * * * * * * * *                     *
JACQUELINE NICOLE BRASCHE on                *
behalf of and as parent of C.B.,            *                UNPUBLISHED
                                            *
                Petitioner,                 *                No. 17-44V
                                            *
v.                                          *                Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *                Stipulation of Dismissal;
AND HUMAN SERVICES,                         *                Vaccine Rule 21(a).
                                            *
                Respondent.                 *
* *    *   *    * * * *       *   *   *   * *

                          ORDER CONCLUDING PROCEEDINGS 1

       On July 21, 2017, the parties filed a joint stipulation of dismissal pursuant to Vaccine
Rule 21(a). Joint Stipulation (ECF No. 13).

        In accordance with this rule, this case is hereby dismissed without prejudice. The Clerk
of the Court is instructed that judgment shall not enter in the instant case pursuant to 42 U.S.C.
§ 300aa-21(a).

       IT IS SO ORDERED.

                                                             s/Thomas L. Gowen
                                                             Thomas L. Gowen
                                                             Special Master




1
  Because this unpublished order contains a reasoned explanation for the action in this case, I
intend to post it to the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days
to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.